           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



JONATHAN CLARIDA,

                           Plaintiﬀ,
        V.


FRIEDRICH METAL PRODUCTS
CO., INC., NRLJ, INC., NU-MEAT                        CASE NO.: 1:21-CV-693
TECHNOLOGY, INC., JOHN
SBRAGA, ROBERTO BARILLARI,
and LAURA FRIEDRICH-
BARGEBUHR,

                           Defendant.



                   COMPLAINT AND JURY REQUEST


        NOW COMES the Plaintiﬀ, Jonathan Clarida, complaining of the Defendants,

Friedrich Metal Products Co., Inc. (“FMP”), NRLJ, Inc. (“NRLJ”), Nu-Meat

Technology, Inc. (“Nu-Meat”), John Sbraga (“Sbraga”), Roberto Barillari (“Barillari”),

and Laura Friedrich-Bargebuhr (“Friedrich-Bargebuhr”), and states the following to be

true:




                                          -1-

             Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 1 of 9
                          STATEMENT OF THE CASE

     1       This action concerns Defendants’ termination of Plaintiﬀ’s employment

while Plaintiﬀ was experiencing symptoms of COVID-19 and was seeking a medical

diagnosis, in violation of the Emergency Paid Sick Leave Act (“EPSLA”) found in the

Families First Coronavirus Response Act (“FFCRA”).

     2       Each paragraph of this Complaint incorporates all others, and any exhibits to

this Complaint are incorporated as though fully laid out herein.


                  PARTIES, JURISDICTION, AND VENUE

     3       Plaintiﬀ is a resident of Guilford County, North Carolina and is neither a

minor nor incompetent.

     4       Defendant FMP is a former domestic corporation with a principal oﬃce in

Guilford County, North Carolina.

     5       Defendant NRLJ is a former domestic corporation with a principal oﬃce in

Guilford County, North Carolina.

     6       Defendant Nu-Meat is a foreign corporation, organized and existing under

the laws of the State of New Jersey, with a registered oﬃce in Wake County, North

Carolina.

     7       Defendant Sbraga is a resident of Florida and is, upon information and belief,

neither a minor nor incompetent.



                                            -2-

            Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 2 of 9
      8       Defendant Barillari is a resident of New Jersey and is, upon information and

belief, neither a minor nor incompetent.

      9       Defendant Friedrich-Bargebuhr is a resident of Guilford County, North

Carolina and is, upon information and belief, neither a minor nor incompetent.

    10        This Court has subject-matter jurisdiction over this action pursuant to 28

U.S.C. § 1331, as the action arises out of the Families First Coronavirus Response Act, PL

116-127, March 18, 2020, 134 Stat 178, the enforcement of which is governed by the Fair

Labor Standards Act, 29 U.S.C. § 216(b).

     11       This Court has personal jurisdiction over all parties to this matter pursuant

to any/all of the following:

          11.1        Rule 4(k)(1)(A) of the Federal Rules of Civil Procedure, which

                      requires the federal district courts to use the rules for personal

                      jurisdiction of the state where the district court is located;

          11.2        N.C. Gen. Stat. § 1-75.4(1)(a), (b), (c), and (d), as Friedrich-

                      Bargebuhr was a natural person present within this State and a

                      natural person domiciled within this State; Defendants Sbraga and

                      Barillari were engaged in substantial activity in this state; FMP and

                      NRLJ were domestic corporations; and/or FMP, NRLJ and Nu-

                      Meat were engaged in substantial business activity within this state at

                      the time service of process was made upon each; and/or



                                              -3-

             Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 3 of 9
             11.3      N.C. Gen. Stat. § 1-75.4(3), as this action arises from a local act or

                       omission causing injury to Plaintiﬀ’s person or property.

     12         Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to this action occurred in the Middle

District of North Carolina.


                RELATIONSHIP BETWEEN THE DEFENDANTS

     13         FMP is the former legal name of NRLJ, ﬁling to change its name to NRLJ on

April 29, 2016.

     14         On June 24, 2019, NRLJ was administratively dissolved by the North

Carolina Secretary of State for failure to ﬁle its annual reports. Upon information and

belief, it has not been reinstated.

     15         Nevertheless, the company, operating under the name “Friedrich Metal

Products Co., Inc. per its website, continues to operate out of its previous location in

Brown Summit, NC.

     16         Upon information and belief, “Friedrich Metal Products Co., Inc.” in its

continuing form is an assumed name of Nu-Meat, Friedrich-Bargebuhr, Sbraga, and/or

Barillari.

     17         Friedrich-Bargebuhr is the last listed President and registered agent of NRLJ

prior to its dissolution.



                                               -4-

               Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 4 of 9
    18       Upon information and belief, Nu-Meat employed the drivers, salesmen, and

other employees who sold FMP products, had its North Carolina operational base in the

same facility as FMP/NRLJ, and was referred to as a “sister company” of FMP/NRLJ by

its employees.

    19       Upon information and belief, Nu-Meat has an ownership stake in the

FMP/NRLJ assumed name.

    20       Upon information and belief, Sbraga and/or Barillari were in charge of

operations for Nu-Meat and FMP/NRLJ at the time of Plaintiﬀ’s employment and

Plaintiﬀ believes them to have an ownership stake in the trade name “Friedrich Metal

Products Co., Inc.”

    21       All or some of the Defendants in this matter, or some other party known by

the Defendants, has deliberately or carelessly obfuscated ownership of the company or

individual(s) operating under the name “Friedrich Metal Products Co., Inc.” as of the

time of Plaintiﬀ’s employment.

                           FACTUAL ALLEGATIONS

    22       Plaintiﬀ was employed as a welder/fabricator by Defendants from

approximately April 2019 through December 30, 2020.

    23       Plaintiﬀ was employed by Defendants in Guilford County, North Carolina.

    24       Plaintiﬀ performed his work to the legitimate expectations of his employer.




                                           -5-

            Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 5 of 9
    25       On or about December 22, 2020, Plaintiﬀ learned that he may have been

exposed to COVID-19 through an interaction with a friend whose signiﬁcant other had

tested positive for COVID-19.

    26       Plaintiﬀ, who was experiencing symptoms including headaches, sore throat,

and fatigue, informed his employer of his possible exposure to COVID-19 on or about

December 22, 2020.

    27       Plaintiﬀ’s employer instructed Plaintiﬀ to stay out of work to get a COVID-

19 test, which Plaintiﬀ did that day.

    28       On December 28, 2020, Plaintiﬀ received his test results, indicating that he

was negative for COVID-19.

    29       Plaintiﬀ informed his employer of his results on December 28, 2020, but

Plaintiﬀ’s employer instructed him to stay out for the remainder of that day and for the

day of December 29, 2020.

    30       Plaintiﬀ returned to work on December 30, 2020, where he was informed of

his termination before he could begin working.

    31       Plaintiﬀ’s employer informed him that his employment was being

terminated due to the leave that Plaintiﬀ had taken while seeking a medical diagnosis to

determine whether he had contracted COVID-19.




                                            -6-

             Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 6 of 9
                          FIRST CAUSE OF ACTION
                   FFCRA Wrongful Termination (as enforced by FLSA)

    32          Plaintiﬀ was experiencing symptoms of COVID-19.

    33          Plaintiﬀ took time oﬀ in the total amount of less than two weeks to seek a

medical diagnosis to determine whether he had contracted COVID-19.

    34          Defendants terminated Plaintiﬀ’s employment for taking this time oﬀ.


                               JURY TRIAL REQUESTED

    35          Plaintiﬀ requests a jury trial on all issues so triable.


          WHEREFORE, Plaintiﬀ respectfully requests that the Court:

      1         Enter judgment in favor of the Plaintiﬀ and against the Defendants on all

causes of action alleged herein;

      2         Award Plaintiﬀ with damages, including liquidated damages, in an amount to

be proved at trial;

      3         Tax the costs of this action against the Defendant and award Plaintiﬀ with

his reasonable attorney’s fees;

      4         Grant Plaintiﬀ all equitable relief available to him pursuant to statute; and

      5         For all such other and further relief as the Court deems just and proper.




                                                 -7-

               Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 7 of 9
Respectfully submitted on this, the 6th day of September, 2021.


                                             /s/ CRAIG HENSEL
                                             Attorney for Plaintiﬀ
                                             NC State Bar No. 40852
                                             HENSEL LAW, PLLC
                                             Post Oﬃce Box 39270
                                             Greensboro, North Carolina 27438
                                             Phone: (336) 218-6466
                                             Fax: (336) 218-6467
                                             craig.hensel@hensellaw.com




                                       -8-

     Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 8 of 9
                            CERTIFICATE OF SERVICE

      I hereby certify that on September 6, 2021, I electronically ﬁled the foregoing

Complaint and Jury Request with the Clerk of Court using the CM/ECF system and

upon return of the completed SummoGuilns, will serve the following via US Mail,

Certiﬁed, Return Receipt:

 Friedrich Metal Products Co., Inc.           NRLJ, Inc.
 c/o Laura Friedrich-Bargebuhr                c/o Laura Friedrich-Bargebuhr
 6204 Technology Dr.                          6204 Technology Dr.
 Brown Summit, NC 27214                       Brown Summit, NC 27214

 Nu-Meat Technology, Inc.                     Laura Friedrich-Bargebuhr
 c/o Incorp Services, Inc.                    113 Kemp Rd. E
 176 Mine Lake Ct., Ste. 100                  Greensboro, NC 27410
 Raleigh, NC 27615-6417

John Sbraga                                   Roberto Barillari
2470 Flora Ln.                                36 Mountainview Dr.
Punta Gorda, FL 33950                         Cedar Grove, NC 07009



                                                 /s/ CRAIG HENSEL
                                                 Attorney for Plaintiﬀ
                                                 NC State Bar No. 40852
                                                 HENSEL LAW, PLLC
                                                 Post Oﬃce Box 39270
                                                 Greensboro, North Carolina 27438
                                                 Phone: (336) 218-6466
                                                 Fax: (336) 218-6467
                                                 craig.hensel@hensellaw.com




                                           -9-

            Case 1:21-cv-00693 Document 1 Filed 09/06/21 Page 9 of 9
